Case 1:20-cv-02621-JPH-MPB Document 4 Filed 12/01/20 Page 1 of 2 PageID #: 15




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

JANE DOE,                                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 1:20-cv-02621-JPH-MPB
                                              )
ALYSSA ARNETTE,                               )
                                              )
                          Defendant.          )

                                       ORDER

      Plaintiff filed her complaint without paying the $400 filing fee or

demonstrating that she lacks the financial ability to do so. See dkt. 1. On

October 20, 2020, the Court ordered Plaintiff to either pay the $400 filing fee or

seek leave to proceed in forma pauperis by November 20, 2020. Dkt. 3. That

deadline has passed, and Plaintiff has taken no action. In Surzycki v. Livops

Agent Services, LLC, No. 1:20-cv-2403-JPH-DLP (S.D. Ind. filed Sept. 16, 2020),

a case filed within a month of this action, Plaintiff also did not pay the filing

fee, file a motion to proceed in forma pauperis, or respond to a court order

requesting action. Plaintiff is thus ORDERED to pay the filing fee or seek leave

to proceed in forma pauperis by December 30, 2020. If Plaintiff fails to take

either action by the deadline, her case will be dismissed without prejudice.

      As this Court informed Plaintiff in Surzycki, No. 1:20-cv-2403, where

Plaintiff also filed her case as "Jane Doe," this district’s Local Rule 10-1

mandates that a plaintiff seeking to proceed anonymously must, at the time of

filing the initial pleading, file under seal a notice of intention to seek leave to


                                          1
Case 1:20-cv-02621-JPH-MPB Document 4 Filed 12/01/20 Page 2 of 2 PageID #: 16




proceed anonymously and disclose the plaintiff’s true name. S.D. L.R. 10-1(a).

Contemporaneously with the notice, the plaintiff must file a motion to proceed

anonymously and serve each opposing party with both the notice and the

motion within seven days of the opposing party’s appearance. S.D. L.R. 10-1(b)

and (c). Because the plaintiff has filed neither notice nor a motion to proceed

under a pseudonym, the Court directs the clerk to replace "Jane Doe" as

Plaintiff with "Aleksandra Surzycki."

SO ORDERED.

Date: 12/1/2020




Distribution:

JANE DOE
4310 E. Wembley Ct.
Bloomington, IN 47408




                                        2
